Citation Nr: 0635075	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for a lung 
condition/breathing problems, claimed as secondary to 
exposure of ionizing radiation.

3. Entitlement to service connection for a back condition, to 
include arthritis.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a right arm tick 
bite and infection, to include lyme disease.

6. Entitlement to service connection for a throat condition.

7. Entitlement to service connection for status post 
uvulopalatopharyngoplasty and revision septoplasty.

8. Entitlement to service connection for hypertension.

9. Entitlement to an initial compensable evaluation for a 
left wrist disability, status post left navicular fracture, 
to include arthritis.

10. Entitlement to service connection for bilateral 
sensorineural hearing loss.

11. Entitlement to service connection for tooth removal.

12. Entitlement to an initial rating greater than 10 percent 
for right leg lymphedema with cellulitic infections.

13. Entitlement to an initial rating greater than 10 percent 
for retained foreign body, muscle group XI. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Marine Corps from December 1960 to March 1965, 
and served as a member of the U.S. Army National Guard on 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from June 1973 to May 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. The veteran had a hearing before the Board in 
June 2006 and the transcript is of record.

The Board notes that the veteran originally filed a separate 
claim for entitlement to service connection for arthritis. At 
his June 2006 hearing the veteran clarified that the claim 
for arthritis was part of his left wrist disability and back 
condition. Accordingly, the issues have been rephrased above.

The veteran also clarified during his June 2006 hearing that 
his claim for service connection for a leg scar is for a scar 
found on his left leg and not his right leg. The veteran's 
appeal for entitlement to service connection for a right leg 
scar was based primarily on alleged retained shrapnel 
fragments in his right leg. During the pendency of his 
appeal, the veteran was service connected for retained 
foreign bodies in his right leg in an April 2006 rating 
decision. In light of this rating decision and the veteran's 
June 2006 testimony, the issue of service connection for a 
right leg scar is considered fully resolved and withdrawn 
from appellate consideration.

The RO, however, never considered service connection for a 
scar on the left leg. Accordingly, the issue of service 
connection for a scar on the veteran's left leg is REFERRED 
to the RO for proper adjudication. The veteran also raised a 
claim for entitlement to service connection for tinnitus 
during his June 2006 hearing and, in light of the RO never 
considering this issue before, this issue is also REFERRED to 
the RO for proper adjudication. 

The issues of entitlement to service connection for bilateral 
hearing loss, tooth removal, and entitlement to an initial 
rating greater than 10 percent for right leg lymphedema and 
for retained foreign body, muscle group XI are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran does not currently have asbestosis or any 
other chronic lung condition.

2. The veteran does not currently have a back condition, to 
include arthritis.

3. The veteran does not currently have a diagnosis of 
headaches.

4. The veteran does not currently have a skin condition 
related to a tick bite and infection or any other remote 
incident of service.

5. The veteran's diagnosed throat conditions, to include 
benign reactive lymphoid hyperplasia of the tonsils and mild 
chronic inflammation of the uvula, are not related to any 
remote incident of his military service. 

6. The veteran's nose condition, to include status-post 
uvulopalatopharynogoplasty and revision septoplasty, is not 
related to any remote incident of his military service.

7. The appellant was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA in 2003, 
the year he was first diagnosed with hypertension. 

8. The veteran's hypertension is not related to any remote 
incident of his military service.

9. The veteran's left wrist disability, status post left 
navicular fracture, is manifested by subjective complaints of 
pain and minimal degenerative changes, which is evidenced by 
x-ray, with full range of motion and no functional 
limitations.


CONCLUSIONS OF LAW

1. The veteran's claimed asbestosis is not due to or the 
result of any remote incident of service. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2006).

2. The veteran's claimed lung condition/breathing problems 
are not due to any remote incident of service. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 and 3.311 
(2006).

3. The veteran's claimed back condition, to include 
arthritis, is not due to any remote incident of service nor 
may it be presumed to have occurred therein. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2006).

4. The veteran's claimed headaches are not due to any remote 
incident of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 and 3.310 (2006).

5. The veteran's claimed residuals of a right arm insect bite 
and infections, to include lyme disease, are not due to any 
remote incident of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 
1113 and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 and 3.310 (2006).

6. The veteran's throat conditions are not due to any remote 
incident of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 and 3.310 (2006).

7. The veteran's claimed nose condition, to include status-
post uvulopalatopharynogoplasty and revision septoplasty, is 
not due to any remote incident of service. 38 U.S.C.A. §§ 
1101, 1131, 1112, 1113 and 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2006).

8. The veteran's hypertension is not due to any remote 
incident of service nor may it be presumed to have occurred 
therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 and 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
and 3.310 (2006).

9. The criteria for a compensable disability rating for left 
wrist disability, status post navicular fracture, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code (DC) 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis or hypertension may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a). As will be explained below, no legal 
presumption is applicable here because there is no evidence 
that the veteran has arthritis nor is there evidence that his 
diagnosed hypertension manifested itself within one year 
after service in the Marine Corps. It should be noted that 
the presumption is inapplicable for the veteran's service in 
the National Guard. Biggens v. Derwinski, 1 Vet. App. 474, 
478 (1991). 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the majority of his claims, the veteran is alleging that 
his current conditions are the result of in-service injuries 
or due to his exposure to frequent explosions. To the extent 
he is alleging that his current conditions are a result of an 
injury or disease diagnosed and treated during his time in 
the National Guard, the Board notes that only "veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 
1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA. 38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Marine Corps) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA. Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from December 1960 to March 1965 and any active 
duty training periods while he was in the National Guard from 
1973 to 1989. Therefore, he is entitled to "veteran" status 
and the full benefit of VA resources for any compensation 
claim based on that period of service. However, to the extent 
any of his claims are not based on that period of service, 
but on his period of inactive service, the claims must fail. 
In order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training. See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

On each of the following claims, the veteran is competent to 
describe any experiences or subjective symptoms.  Service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See  38 
C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is simply not credible.  His 
testimony as to whether he has continuously had the claimed 
conditions/symptoms since active duty was extremely unclear 
and inconsistent.  Moreover, he underwent several physical 
examinations while a member of the National Guard, and not 
only did he fail to ever complain of the claimed conditions, 
but he affirmatively completed reports of medical history in 
1977, 1985, and 1989, denying having or ever having swollen 
or painful joints, frequent or severe headaches, ear, nose, 
or throat trouble, chronic or frequent colds, sinusitis, skin 
diseases, asthma, shortness of breath, chronic cough, high 
blood pressure, broken bones, or recurrent back pain.  These 
multiple documents completed over several years directly 
refute any allegation the veteran now makes that he has had 
continuous symptoms since service.  In other words, there is 
not simply a lack of contemporaneous medical evidence 
supporting any claims of continuity of symptomatology; there 
are documents directly denying it.  There are also the 
various physical examinations performed by the National Guard 
in conjunction with these reports of medical history that 
failed to diagnose any of the claimed conditions or show any 
relevant abnormalities (with the exception of elevated blood 
pressure readings, discussed in more detail below).  
Therefore, for each of the following claims, the veteran's 
allegations as to post-service continuity of symptoms are not 
credible and not persuasive.

Asbestosis; Lung Condition/Breathing Problems

Here, the veteran alleges that he currently has asbestosis as 
a result of in-service asbestos exposure while on board a 
Navy Ship during military service. His representative also 
stated asbestos was present in the explosives the veteran 
used during his National Guard service.  Alternatively, the 
veteran alleges his lung condition, manifested by breathing 
problems, is the result of in-service exposure to ionizing 
radiation while guarding nuclear weapons in Rota, Spain, or 
due to exposure to dust from blasting activities during his 
National Guard service.

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993). 
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. See Adjudication Procedure Manual, M21-1, Part VI,  
7.21(c).  Service connection for conditions claimed to be due 
to exposure to ionizing radiation in service can be 
established in any of three different ways, which have been 
outlined by the Court. See Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see 
also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 
F.3d. 1239 (Fed. Cir. 1997).  First, the VA has identified 
certain diseases which are presumed to be the result of 
radiation exposure. Such a presumption, of course, must be 
based upon a finding that the veteran was, in fact, "a 
radiation-exposed veteran." 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, there are other radiogenic diseases 
which may be service connected directly under the special 
framework set forth in 38 C.F.R. § 3.311. 

Here, the veteran's Marine Corps personnel records confirm 
his station aboard the USS DeSoto County, from January 1962 
to June 1962, but do not show a MOS or any other duty 
assignment consistent with asbestos exposure. The personnel 
records also confirm the veteran being stationed in Rota, 
Spain from July 1963 to May 1964, but do not document 
exposure to ionizing radiation. There is no other objective 
evidence documenting asbestos or ionizing radiation exposure. 
The veteran's service medical records and National Guard 
medical records are devoid of any complaints, treatments or 
diagnoses of any lung condition, to include asbestosis or 
breathing problems. 

Regardless, the Board need not decide whether the veteran was 
exposed to asbestos or ionizing radiation while in the 
military because the veteran does not currently have any 
chronic lung condition, to include asbestosis or any other 
asbestos-related condition. That is, none of the VA medical 
records nor the private treatment records identified by the 
veteran reveal a current diagnosis of any asbestos-related 
condition or any other lung condition. 

Implicit in the regulations entitling the veteran to service 
connection, first and foremost, the veteran must demonstrate 
a diagnosis of a current disability. See generally Hickson v. 
West, 12 Vet. App. 247, 253 (1999). Here, the veteran does 
not have a current diagnosis of any respiratory condition, to 
include asbestosis.

That is, after service, the veteran's current medical records 
show extensive treatment for other medical conditions, but 
are devoid of any complaints, treatment or diagnoses of any 
lung conditions, to include asbestosis. Indeed, in-service 
and post-service chest x-rays done were all within normal 
limits. 

The Board has considered the veteran's statements. His claim 
that he has a lung condition, to include asbestosis as a 
result of both asbestos and ionizing radiation exposure 
simply cannot be substantiated by the record. The fact 
remains that no record of any respiratory condition is 
mentioned in his service medical records, and chest x-rays 
taken for his periodic examinations were all within normal 
limits. His post-service medical records are similarly silent 
as to any complaints, treatments or diagnoses of any lung 
condition, to include asbestosis. 

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

In short, there simply is no evidence that the veteran 
currently has a lung condition, to include asbestosis and, 
therefore, service connection is not warranted for either 
claim. As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's 
claims. As such, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Back Condition, to include Arthritis; Headaches; and Right 
Arm Tick Bite and Infection, to include Lyme Disease

Here, the veteran claims his back condition, headaches and 
residuals from a right arm insect bite and infection, to 
include lyme disease, are the result of various events and 
injuries occurring during his service in the Marine Corps and 
National Guard. Specifically, the veteran alleges he hurt his 
back lifting a hose during his ACDUTRA in the National Guard. 
He alleges his headaches are the result of lack of sleep and 
constant exposure to drilling and blasting while in the 
Marine Corps. Finally, the veteran alleges he has multiple 
joint pain and other residuals from an in-service tick bite 
and subsequent infection incurred while in the Marine Corps.

It is noteworthy, as stated above, that service connection 
may be granted directly or by a matter of presumption. Part 
of the veteran's back claim includes arthritis, which can be 
service connected by a matter of presumption by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). The presumption, however, is 
inapplicable for the veteran's service in the National Guard. 
Biggens v. Derwinski, 1 Vet. App. 474, 478 (1991). In any 
case, the presumption is inapplicable here because there is 
no objective medical evidence that the veteran has arthritis 
in his back.

Service connection may still be established directly by 
showing that the veteran's current disabilities are the 
result of some in-service injury or disease. Similar to the 
discussion above, however, intrinsic in this analysis is a 
medical showing of a current disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). In this case, the veteran's claims as 
to a back disability, residuals of a right arm tick bite and 
headaches fail for want of objective medical evidence of 
current disabilities.

The veteran's service medical records confirm one complaint 
and treatment for a stiff and sore back during his Marine 
Corps service in November 1962. His service records also 
confirm treatment for an arm infection in May 1961, although 
there is no indication that the infection was due to a tick 
bite. In conjunction with a sore throat, he complained of a 
headache in January 1961. The veteran's January 1965 
separation examination indicates no back, skin or headache 
abnormalities. The veteran's contention that he hurt his back 
lifting a hose in the National Guard could not be confirmed. 
That is, the veteran's National Guard records are similarly 
silent as to any treatments, complaints or diagnoses of any 
of these conditions. 

In short, the veteran's in-service records show one reported 
treatment for back pain complaints, one reported treatment 
for an infected arm, and one complaint of headache. 
Subsequent records finding no abnormalities indicate that the 
veteran's in-service treatments were for complaints/injuries 
transient in nature, which fully resolved prior to 
separation. His service medical records are simply devoid of 
any findings consistent with chronic back, skin or headache 
conditions.

The crucial inquiry, then, is whether the veteran has current 
back, joint or headache conditions related to any remote 
incident of service. The Board concludes he does not. The 
veteran's post-service medical records are completely silent 
as to any treatments, complaints or diagnoses of any back 
condition or headaches. 

As to residuals from an alleged in-service tick bite and 
infection, the veteran, in support of his claim, provided 
private treatment records from January 1996 for pain in all 
joints. At that time the doctor diagnosed the veteran with 
"probable lyme disease." The treating physician at that 
time did not opine as to the etiology of the veteran's 
condition nor was lyme disease definitively diagnosed. No 
other medical records reflect any complaints, treatments or 
diagnoses of any joint pain or lyme disease. 

In short, the medical evidence does not indicate current 
diagnoses of any ascertainable back condition, headaches or 
residuals of an in-service tick bite. Although there is at 
least some medical evidence suggesting the veteran may have 
had lyme disease, no medical provider has ever linked the 
veteran's joint pain complaints or provisional diagnosis of 
lyme disease with any incident of service, to include a right 
arm infection. 

The Board has considered the veteran's statements that he has 
these conditions due to in-service events. There simply is no 
medical evidence, however, to support current disabilities. 
Rather, there is no record of any treatments, complaints or 
diagnoses of any back condition or headaches, and the only 
reported treatment for lyme disease was not until January 
1996, over thirty years after the alleged tick bite 
infection. Although he believes he has medical conditions 
related to in-service events, he is a layman and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, no doctor has 
ever opined that any of his alleged conditions are related to 
any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran has a current back condition, 
headaches or residuals of an in-service arm infection. 
Furthermore, even assuming current disabilities exist, the 
medical evidence on file does not relate any of these 
conditions to any aspect of the veteran's active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. 

Throat Condition; Status-Post Uvulopalatopharyngoplasty and 
Septoplasty

Here, the veteran contends that his current throat and nose 
conditions are the result of his military duties. 
Specifically, the representative alleged that the veteran did 
a lot of boxing in the Marine Corps and National Guard 
resulting in injuries to his nose and throat. 

Service connection may still be established directly by 
showing that the veteran's current disabilities are the 
result of some in-service injury or disease. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999). Unlike the other claims discussed 
above, there is medical evidence showing current diagnoses 
for a nose condition and a throat condition.  That is, the 
veteran was treated for a deviated septum in December 1995 
where he underwent an uvulopalatopharyngoplasty and revision 
septoplasty. The veteran was also diagnosed with "benign 
reactive lymphoid hyperplasia, tonsils. Edema and mild 
chronic inflammation, uvula." Since that time, VA outpatient 
treatment reports confirm the veteran continued to have 
problems sleeping due, in part, to his nose condition. 

Given that the veteran does have current disabilities, the 
crucial inquiry, then is whether any of these disabilities 
are related to any remote incident of service. The Board 
concludes they are not.

The veteran's service medical records, to include medical 
records from his time served in the National Guard, are 
largely silent as to any complaints, treatments or diagnoses 
to the nose or throat. The veteran's service medical records 
indicate a few complaints and treatment for a sore throat, 
associated with a cold, in 1961 and 1964. The veteran's 
representative's contention that he suffered a nose injury in 
a boxing fight during his military service could not be 
confirmed. There is an indication that in September 1963, the 
veteran was treated for a "black eye" and a "human bite" 
to the abdomen, but no nose injury was noted then or anywhere 
else in the service medical records. Indeed, there is no 
indication in any of the service or National Guard medical 
records that the veteran was ever treated for a nose 
complaint. 

In short, the veteran's service medical records reflect he 
was treated for a sore throat occasionally, associated with 
colds, while in the military. The bulk of the service medical 
records, including the veteran's separation examination and 
periodic examinations in the National Guard are silent as to 
any throat or nose conditions.  The crucial inquiry, then, is 
whether the veteran's current nose and throat conditions are 
related to any remote incident of service. The Board 
concludes they are not. 

As mentioned above, there is post-service medical evidence of 
treatment for and diagnoses of nose conditions and a throat 
condition. These diagnoses, however, were not until many 
years after service. The veteran underwent surgery for his 
deviated septum and diagnosed with mild tonsil inflammation 
in December 1995, over 30 years after service. More 
significantly, no medical provider has ever linked any of his 
conditions to any remote incident of service. 

The Board has considered the veteran's statements that his 
conditions are the result of his military service. There 
simply is no medical evidence, however, to support continuity 
of symptomatology. Rather, the first reported treatment for a 
nose and throat condition was not until December 1995, thirty 
years after service. Although he believes that his conditions 
were caused by in-service events, he is a layman and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, no doctor has 
ever opined that any of his conditions are related to any 
remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current nose and throat 
conditions in service or for decades thereafter. Furthermore, 
even assuming in-service injuries occurred, the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's active duty. Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra. The most probative evidence 
of record is against such a finding in this case. In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Hypertension

Here, the veteran contends that his current hypertension is 
the result of his military duties. Specifically, the veteran 
alleges the conditions are the result of excessive exposure 
to drilling and blasting during his military service or the 
"stress" caused from guarding nuclear weapons. 

The Board notes that, similar to arthritis, a statutory 
presumption exists for claims of entitlement to service 
connection for hypertension that either manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a). The 
presumption, however, is inapplicable for the veteran's 
service in the National Guard. Biggens v. Derwinski, 1 Vet. 
App. 474, 478 (1991). In any case, the presumption is 
inapplicable here because the first medical evidence that the 
veteran had hypertension was not until forty years after his 
Marine Corps service. 

Service connection may still be established directly by 
showing that the veteran's current disabilities are the 
result of some in-service injury or disease. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999). Unlike the other claims discussed 
above, there is medical evidence showing current diagnoses 
for hypertension.  That is, after service, VA outpatient 
treatment records confirm the veteran was treated for 
elevated blood pressure as early as 2001 and documented 
diagnosis of hypertension as early as 2003. 

The veteran's service medical records, to include medical 
records from his time served in the National Guard, are 
largely silent as to any complaints, treatments or diagnoses 
concerning high blood pressure. With one exception, blood 
pressure readings were always within normal limits in all 
examinations during his Marine Corps service. The Board notes 
that the veteran's 1973 National Guard enlistment examination 
shows blood pressure readings taken three times, although all 
within normal limits; and one of the veteran's National Guard 
periodic examinations, from 1985, indicates an elevated blood 
pressure of 160 over 100. 

The crucial inquiry, then, is whether the veteran's current 
hypertension is related to any remote incident of service. 
The Board concludes it is not.  As mentioned above, there is 
post-service medical evidence of treatment for and diagnoses 
of hypertension in 2003, nearly 40 years after service, but 
no medical provider has ever linked his condition to any 
remote incident of service. 

To the extent the veteran is arguing he should be service 
connected for hypertension because he was found to have an 
elevated blood pressure once in the National Guard, the Board 
emphasizes that hypertension is a disease, not an injury. An 
individual can be service-connected for an injury incurred 
during inactive service, but not for a disease. See 
VAOPGCPREC 86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. 
App. 484, 485-486 (1993). In other words, the fact that the 
appellant was enlisted in the National Guard at the time he 
once had an elevated blood pressure reading does not 
automatically mean that his claim is granted. 

Rather, award of service connection depends on whether the 
veteran was diagnosed for hypertension during active service 
(ACDUTRA). The evidence clearly shows he was not. In this 
case, even if the veteran was on ACTDUTRA at the time of the 
1985 periodic examination blood pressure reading, he clearly 
was no longer in the National Guard at the time of his 2003 
diagnosis of hypertension. The 1985 blood pressure reading is 
merely a finding and not a diagnosis of the actual disease. 
Accordingly, the Board concludes that the veteran's condition 
was not diagnosed while in ACTDUTRA and therefore service 
connection is not warranted.

The Board has considered the veteran's statements that his 
conditions are the result of his military service. Although 
he believes that his conditions were caused by in-service 
events, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Regrettably, no doctor has ever opined that any of 
his conditions are related to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had hypertension in service or for 
decades thereafter. Furthermore, the medical evidence on file 
does not relate the current symptoms to any aspect of the 
veteran's active duty, to include the one examination finding 
of an elevated blood pressure. Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra. The most probative evidence of record 
is against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Increased Rating (Left Wrist)

Here, the veteran's appeal for an initial compensable 
evaluation for his left wrist originates from a rating 
decision that granted service connection and assigned the 
initial rating. Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's left wrist disability is rated under wrist 
limitation of motion under Diagnostic Code (DC) 5215. DC 5215 
provides for a 10 percent rating where either palmar flexion 
is limited in line with the forearm or dorsiflexion is less 
than 15 degrees.

Joint disabilities, such as the wrist, may also be rated 
under DC 5003 for degenerative arthritis. Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. As stated above, the general 
rating schedules for limitation of motion of the wrist is 38 
C.F.R. § 4.71a, DC 5215. 

Normal range of motion of the wrist is to 70 degrees 
dorsiflexion and to 80 degrees palmar flexion. See 38 C.F.R. 
§ 4.71a, Plate I. In the absence of limitation of motion, a 
10 percent rating is assigned under DC 5003 with x-ray 
evidence of involvement of 2 or major joints or 2 or more 
minor joint groups. A 20 percent rating is warranted where 
there is x-ray evidence of involvement of 2 or major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 

Here, the veteran was last afforded a VA examination in April 
2004 where the veteran complained of pain upon certain 
movements. Upon examination, the examiner noted the veteran 
to have full range of motion of his left wrist. Specifically, 
the veteran's left wrist dorsiflexion was to 70 degrees and 
his palmar flexion was to 80 degrees. The examiner further 
stated as follows:

No objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of movement...[range of 
motion] of wrist function is not limited by pain, 
fatigue, weakness or lack of endurance following 
repetitive use.

The X-ray report conducted at that time found minimal 
degenerative changes "...at the first carpal metacarpal joint 
with tiny marginal osteophytes seen in this area." 

Since the last VA examination, VA outpatient treatment 
records from 2005 to 2006 are completely silent as to any 
complaints or treatments of the veteran's left wrist. The 
medical evidence of record clearly does not document left 
wrist motion limited to a degree warranting assignment of a 
compensable rating pursuant to DC 5215. The X-ray report from 
April 2004 suggests at least minimal degenerative arthritis, 
warranting consideration of DC 5003.  However, the April 2004 
examination results found no limitation of motion to the 
veteran's left wrist.  Even with x-ray evidence of arthritis 
in the wrist joints (a major joint), a 10 percent evaluation 
can only be assigned under DC 5003 where there is some 
noncompensable limitation of motion or, at a minimum, 
objective evidence of painful motion.  The veteran had no 
limitation of wrist motion whatsoever upon examination, and 
there was no objective evidence to support his complaints of 
pain or functional loss. 

The only other Diagnostic Code for wrist disabilities that 
allows for a compensable rating is DC 5214 for ankylosis of 
the wrist. Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  In this case, the veteran is 
clearly able to move his left wrist so it is not ankylosed 
and DC 5214 is inapplicable. 

The Board notes that it also considered functional loss in 
awarding a higher rating. See 38 C.F.R. § 4.59. However, in 
this case, however, there is no medical evidence of 
functional loss of the veteran's left wrist due to pain. That 
is, the veteran, during his April 2004 VA examination, denied 
any weakness, stiffness, swelling, instability, or lack of 
endurance in his wrist. The examiner found the wrist to 
exhibit normal range of motion even on repetition with no 
complaints of painful motion. In light of these findings and 
the complete lack of subsequent left wrist treatment, the 
Board finds no basis in which to grant a compensable rating. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds the veteran is not entitled to a 
compensable rating for his left wrist disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2003 and March 2006. Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The March 2006 letter 
told him to provide any relevant evidence in his possession 
and included an explanation on how disability ratings and 
effective dates are determined.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case by the October 2003 letter.  To the extent 
that letter was deficient in any manner, additional notice 
was provided to the veteran in March 2006, followed by 
readjudication in an April 2006 supplemental statement of the 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes examinations for the service connection 
claims are not needed because the only evidence indicating 
the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

In regard to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left since he was last examined.  In fact, subsequent VA 
outpatient treatment records from 2005 to 2006 are silent to 
any left wrist complaints or treatments. The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. The 2004 VA examination reports are thorough and 
supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a lung 
condition/breathing problems, claimed as secondary to 
exposure of ionizing radiation, is denied.

Entitlement to service connection for a back condition, to 
include arthritis, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right arm tick bite 
and infection, to include lyme disease, is denied.

Entitlement to service connection for a throat condition is 
denied.

Entitlement to service connection for status-post 
uvulopalatopharyngoplasty and revision septoplasty is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable disability rating for a left 
wrist disability is denied.


REMAND

The most recent VA outpatient treatment records in the file 
are from April 2006. Since it is necessary to remand these 
issues for the reasons discussed below, the RO should also 
take this opportunity to obtain VA medical records from April 
2006 to the present since the file may not be complete. 

Bilateral Sensorineural Hearing Loss

The VCAA, as explained above, in part requires that the VA 
afford the veteran a medical examination to obtain an opinion 
as to whether his claimed condition can be directly 
attributed to service if warranted by the evidence. See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

In this case, the veteran was afforded a VA audiological 
examination in August 2005 to ascertain the severity of the 
veteran's hearing loss and the likely etiology. Particularly, 
the RO, in its examination request, asked the examiner to, 
"Advise whether current hearing loss is at least as likely 
as not due to acoustic trauma related to specific National 
Guard duties." 

The examiner, in response, noted the veteran was exposed to 
occupational noise as a laborer, but never submitted an 
opinion regarding the likely etiology of his current 
bilateral hearing loss.

The RO, in denying the veteran's claim, concluded that the 
August 2005 examiner linked the veteran's current hearing 
loss to occupational noise exposure rather than in-service 
noise exposure. The Board disagrees. The examiner merely 
noted the veteran's occupational noise exposure in his 
pertinent medical history, but the finding was not part of 
the veteran's diagnosis or nexus opinion. Indeed, the 
examiner did not proffer a nexus opinion at all. The 
examiner's findings are incomplete and a new examination is 
indicated. 

Tooth Removal

Here, the service medical records indicate that the veteran 
had tooth #8 extracted while in the Marine Corps in 1964. 

Service connection for a dental disorder is compensable under 
certain circumstances, but also raises a claim for service 
connection for outpatient dental treatment purposes. Mays v. 
Brown, 5 Vet. App. 302 (1993). While tooth removal may not be 
a disabling condition, it may still be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment. See 38 
C.F.R. § 3.381 (treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are defined as non-
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment).

Although the veteran was sent a duty-to-notify letter in 
October 2003, the letter did not fully conform to the 
Veterans Claims Assitance Act (VCAA) in that it did not 
notify him of the dental regulations and his ability to 
receive service connection for dental treatment purposes. 
Although the rating decision did provide the applicable 
regulations, the veteran was never afforded a VCAA letter 
with such notice. A corrective VCAA letter is indicated.

Right Leg Lymphedema with Cellulitic Infections and Retained 
Foreign Body, Muscle Group XI

An April 2006 rating decision granted a claim for service 
connection for right leg lymphedema with cellulitic 
infections and retained foreign body, muscle group XI, 
initially assigning each disability with an evaluation of 10 
percent, effective September 15, 2003. The veteran submitted 
a statement in May 2006 disagreeing with "the 13 things [the 
VA] denied." During his June 2006 hearing, the veteran 
testified that the May 2006 statement was meant, in part, to 
serve as his notice of disagreement (NOD) with the April 2006 
initial ratings for his right leg.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues 
of service connection for dental trauma 
and bilateral sensorineural hearing loss 
including the relevant dental regulations 
outlining the veteran's ability to 
receive service connection for dental 
treatment purposes. The veteran should 
also be advised to submit any pertinent 
evidence in his possession. 

2. Obtain the veteran's medical and 
dental records for treatment of his 
hearing loss and tooth removal from the 
Providence VAMC from April 2006 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. After obtaining the above records, to 
the extent available, schedule the 
veteran for an audiological examination 
for the claimed condition of bilateral 
sensorineural hearing loss to determine 
the extent and likely etiology of any 
hearing loss found. The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
specifically that of the August 2005 
examiner. 

It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or 
"less likely than not" or 
"unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

4. The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tooth removal. If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board. 

5. Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to greater 
initial ratings, greater than 10 percent, 
for right leg lymphedema with cellulitic 
infections and retained foreign body, 
muscle group XI. The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, the claims should 
not be certified to the Board. If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


